Order filed, April 17, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00146-CR
                                    ____________

                             Marcus Earl Lockett, Appellant

                                             V.

                               The State of Texas, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1300847


                                            ORDER

       The reporter’s record in this case was due April 9, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Arlene Webb, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM